      Case 3:19-cv-00100 Document 5 Filed on 05/15/19 in TXSD Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS

TAMMY ROBERTS,

       Plaintiff,                                         Case No. 3:19-cv-00100

v.

NATIONAL ACCOUNTS RESOLUTIONS
BUREAU, LLC d/b/a The NAR Bureau,

      Defendant.
________________________________________/

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       The Plaintiff, Tammy Roberts, by and through undersigned counsel and pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, gives notice that this action is hereby

dismissed without prejudice.

DATED: May 15, 2019.                        Respectfully submitted,

                                            /s/ Joshua A. Mize
                                            Joshua A. Mize, Esq.
                                            Florida Bar No. 86163
                                            MIZE LAW, PLLC
                                            110 Front Street, Suite 300
                                            Jupiter, FL 33477
                                            Phone: (407) 913-6800
                                            Fax: (407) 604-7410
                                            Email: jmize@mize.law

                                            Attorney for the Plaintiff,
                                            Tammy Roberts
